DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-10,396,841) in view of Endo (US-6,352,186).
 	Nielsen shows an embodiment of a grip device in Figures 18-29 attachable to a cell phone comprising a main frame (110) having channels (130,140) and a flexible strap (70) that can form a loop between a user’s finger and a surface of the main frame (see Figs. 26-29) wherein the strap is slidable within the channels so that the formed loop can be oriented parallel to the longitudinal axis of the cell phone or perpendicular to the axis.  Nielsen’s strap has its ends attached to each other at button (80) and therefore does not contain slide elements proximate first and second ends as called for in the above claims.
 	However, Endo shows a strap (2) connected to the main frame of cell phone grip device wherein an enlarged slide element (21) is mounted on the distal end of the strap in order to allow the strap to adjustably move along a guide channel (11) formed in the main frame.
.  

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Endo as applied to claims 1-5, 8-12, and 15-18 above, and further in view of Murphy et al. (US-9,259,077).
 	The Murphy et al. patent shows a grip device for allowing a user to support a cell phone with a single finger extending through a loop of the grip device along the rear surface of the phone.  One embodiment (see Fig. 6) of the device includes a magnet (602) that would inherently allow and attached cell phone to couple with a magnetic phone stand.
 	It would have been obvious to a person having ordinary skill in the art to embed or otherwise mount a magnet on the mainframe of the modified Nielsen device, as was presented above in section 3, similar to the Figure 6 embodiment of Murphy et al. as an effective releasable attachment means.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Endo and Murphy et al. as applied to claims 6 and 19 above, and further in view of Curran (US-9,397,717).
 	The modified Nielsen device, as presented supra, does not include a notch in the channels of its main frame as called for in claim 13 of the instant application.
	However, Curran shows a channel (22) formed through the main frame of a grip device with an enlarged notch (52) to permit a finger loop member (32) to be removed from the channel.
	Accordingly, it would have been obvious to one of ordinary skill in the art to provide an enlarged notch on the end of the channels of the modified Nielsen device, as taught by Curran, so that the sliding elements could be removed from the channel when positioned at the notch thereby allowing removal of the strap for repair or replacement.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Endo as applied to claims 1-5, 8-12, and 15-18 above, and further in view of Mallory et al. (US-10,463,126).
 	The Nielsen patent does not show grooves along its channels as called for in the above claims of the instant application.	
 	However, the patent to Mallory et al. shows a grip device attachable to the rear surface of a cell phone case wherein a strap (10) is adjustably mounted within a channel (14) such that grooves (formed between adjacent teeth 26) are disposed within the channel to enable locking of a slide element (20) on the end of the strap.
	It would have been obvious to a person having ordinary skill in the art to form grooves within the channels of the modified Nielsen device, as taught by Mallory et al., so that the sliding elements could be retained at different positions to accommodate differently sized fingers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen (US-9,075,569) and Korean patent KR 101494104 both show grip devices for a portable electronic device wherein the finger-engaging grip element can be adjusted various orientations relative to the back surface of the electronic device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/14/2022